Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to BIOSPECIFICS TECHNOLOGIES CORP. (Exact name of small business issueras specified in its charter) Delaware 0-19879 11-3054851 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 35 Wilbur Street Lynbrook, NY (Address of principal executive office, including zip code) 516.593.7000 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[X] Indicate the number of shares outstanding of the issuer's classes of common equity, as of the latest practicable date: Class of StockOutstanding July 29, Common Stock ($.001 par value) 5,950,801 Table of Contents BIOSPECIFICS TECHNOLOGIES CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements 2 Consolidated Balance Sheet as of June 30, 2008 and December 31, 2007 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 4 Notes to Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4. Controls and Procedures 21 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Submission of Matters to a Vote of Security Holders 22 ITEM 5. Other Information 22 ITEM 6. Exhibits 22 Table of Contents Introductory Comments – Terminology Throughout this quarterly report on Form 10-Q (this “Report”), the terms “BioSpecifics,” “Company,” “we,” “our,” and “us” refer to BioSpecifics Technologies Corp. and its subsidiary, Advance Biofactures Corporation (“ABC-NY”). We also owned two dormant companies, BioSpecifics of Curacao N.V. and Biota N.V., which were liquidated in January 2007. Introductory Comments – Forward-Looking Statements This Report includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities and Exchange Act of 1934, as amended. All statements other than statements of historical facts are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues or other financial items, any statements of the plans and objectives of management for future operations, any statements concerning proposed new products or licensing or collaborative arrangements, any statements regarding future economic conditions or performance, and any statement of assumptions underlying any of the foregoing. In some cases, forward-looking statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” estimates,” “potential,” or “continue” or the negative thereof or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained in this Report are reasonable, there can be no assurance that such expectations or any of the forward-looking statements will prove to be correct, and actual results could differ materially from those projected or assumed in the forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to inherent risks and uncertainties, including but not limited to the risk factors set forth below, and for the reasons described elsewhere in this Report. All forward-looking statements and reasons why results may differ included in this Report are made as of the date hereof, and we assume no obligation to update these forward-looking statements or reasons why actual results might differ. Table of Contents PART I – FINANCIAL INFORMATION Item 1:Consolidated Financial Statements BIOSPECIFICS TECHNOLOGIES CORP. Consolidated Balance Sheets As of June 30, Fiscal Year Ended December 31, 2008 2007 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ 4,741,385 $ 68,564 Short-term investments(1) - 975,000 Accounts receivable, net 102,180 108,809 Prepaid expenses and other current assets 101,946 73,158 Total current assets 4,945,511 1,225,531 Long-term investments(1) 1,020,427 - Property, plant and equipment, net 17,133 35,680 Total assets 5,983,071 1,261,211 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses 719,623 873,460 Accrued third-party development expenses 2,272,969 2,272,969 Accrued tax liability 453,553 453,553 Deferred revenue 1,345,125 1,437,116 Accrued tax and other accrued liabilities of discontinued operations 78,138 78,138 Total current liabilities 4,869,408 5,115,236 Long-term deferred revenue 2,501,062 2,881,633 Stockholders' deficit: Series A Preferred stock, $.50 par value, 700,000 shares authorized; none outstanding - - Common stock, $.001 par value; 10,000,000 shares authorized; 6,082,068 shares and 5,480,768 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively 6,082 5,481 Additional paid-in capital 11,092,925 4,751,447 Accumulated deficit (11,437,876 ) (10,172,855 ) Accumulated other comprehensive loss (354,573 ) - Treasury stock, 131,267 shares at cost at June 30, 2008 and December 31, 2007 (693,957 ) (693,957 ) Notes receivable from former CEO and Chairman and other related party - (625,774 ) Total stockholders' deficit (1,387,399 ) (6,735,658 ) Total liabilities and stockholders’ deficit $ 5,983,071 $ 1,261,211 (1) As discussed in note 2 to the consolidated financial statements, we have classified all of our auction rates securities held as of June 30, 2008 as long-term investments as our ability to liquidate such securities in the next 12 months is uncertain.We had classified all of our auction rate securities held as of December 31, 2007 as short-term investments. See accompanying notes to consolidated financial statements 2 Table of Contents BIOSPECIFICS TECHNOLOGIES CORP. Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30 2008 2007 2008 2007 Revenues: Net sales $ 4,046 $ 10,832 $ 16,799 $ 11,932 Royalties 2,028 - 2,028 - Licensing fees 266,282 289,279 532,563 578,558 Consulting fees 162,000 70,000 284,185 140,000 Total Revenues 434,356 370,111 835,575 730,490 Costs and expenses: General and administrative 1,173,316 812,947 1,973,772 1,910,414 Research and development 94,432 72,060 188,703 458,419 Total Cost and Expenses 1,267,748 885,007 2,162,475 2,368,833 Operating loss from continuing operations (833,392 ) (514,896 ) (1,326,900 ) (1,638,343 ) Other income (expense): Interest income 27,528 36,894 57,803 78,143 Interest expense - - (451 ) - Other income 4,527 - 4,527 - 32,055 36,894 61,879 78,143 Loss from continuing operations before benefit (expense) for income tax (801,337 ) (478,002 ) (1,265,021 ) (1,560,200 ) Income tax benefit (expense) - - - (3,600 ) Net loss from continuing operations $ (801,337 ) $ (478,002 ) $ (1,265,021 ) $ (1,563,800 ) Basic and diluted net loss per share $ (0.14 ) $ (0.09 ) $ (0.22 ) $ (0.30 ) Shares used in computation of basic and diluted net loss per share 5,796,764 5,275,337 5,715,825 5,255,354 See accompanying notes to consolidated financial statements 3 Table of Contents BIOSPECIFICS TECHNOLOGIES CORP. Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30 Cash flows from operating activities: 2008 2007 Net loss $ (1,265,021 ) $ (1,563,800 ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on disposal of fixed asset (4,527 ) - Depreciation and amortization 16,074 16,072 Stock-based compensation expense 737,791 248,144 Changes in operating assets and liabilities: Accounts receivable 6,629 (235 ) Prepaid expenses and other current assets (28,788 ) (75,448 ) Accounts payable and accrued expenses (153,837 ) 194,556 Deferred revenue (472,562 ) (318,558 ) Net cash used in operating activities from continuing operations (1,164,241 ) (1,499,269 ) Net cash used in discontinued operations - (321,037 ) Cash flows from investing activities: Maturities of marketable investments 350,000 - Purchases of long-term investments (750,000 ) - Proceeds from sale of fixed asset 7,000 - Net cash used in investing activities (393,000 ) - Cash flows from financing activities: Proceeds from issuance of capital stock 4,882,679 - Proceeds from stock option exercises 230,825 77,374 Proceeds from pay-off of notes receivable from former CEO and Chairman 1,116,558 - Net cash provided by financing activities from continuing operations 6,230,062 77,374 Increase in cash and cash equivalents 4,672,821 (1,742,932 ) Cash and cash equivalents at beginning of year 68,564 4,367,178 Cash and cash equivalents at end of period $ 4,741,385 $ 2,624,246 Supplemental disclosures of cash flow information: Cash paid during the periods for: Interest $ 451 - Taxes - $ 3,600 Supplemental disclosures of non-cash transactions: In March 2007, in full repayment of the $304,398 loan owed to the Company by Wilbur Street Corporation (“WSC”), WSC offset $304,398 in back rent due from the Company in repayment of the loan. The transaction was recorded by reducing the rent payable by $304,398 and the receivable from the Company’s former CEO and Chairman by $98,253 and increasing additional paid in capital by $206,145. See accompanying notes to consolidated financial statements 4 Table of Contents BIOSPECIFICS TECHNOLOGIES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) 1.
